662 F.2d 531
108 L.R.R.M. (BNA) 3238, 93 Lab.Cas.  P 13,229,2 Employee Benefits Ca 2243
JOINT COUNCIL OF TEAMSTERS NO. 42, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, ofAmerica; and General Teamsters and Food Processing Local No.87, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Plaintiffs-Appellants,v.ASSOCIATED GENERAL CONTRACTORS OF CALIFORNIA, INC.; TheBuilding Industry Association of California, Inc.; TheEngineering Contractors Association, Inc.; and The SouthernCalifornia Contractors Association, Inc., Defendants-Appellees.
No. 80-5869.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 7, 1981.Decided Oct. 1, 1981.

George A. Pappy, Pappy, Kaplon & Vogel, Los Angeles, Cal., for plaintiffs-appellants.
John H. Stephens, Cox, Castle & Nicholson, Los Angeles, Cal., for defendants-appellees.
Appeal from the United States District Court for the Central District of California; Mariana R. Pfaelzer, District Judge, Presiding.
Before ELY and NORRIS, Circuit Judges, and COPPLE,* District judge.
PER CURIAM:


1
The issues here involved were thoroughly considered by District Judge Pfaelzer in the court below.  Essentially upon the basis of Judge Pfaelzer's Opinion, reported at 520 F.Supp. 3 (C.D.Cal.1981), the District Court's judgment is


2
AFFIRMED.



*
 The Honorable William P. Copple, United States District Judge, District of Arizona, sitting by designation